opimón concuREBute del
juez asociado se. wole
Si bien en este caso no he dejado de tener dudas, final-mente be convenido con la mayoría en que debe revocarse la orden anelada. Difiero muy poco del razonamiento de la opinión ele la mayoría, pero mi idea es, y la jurisprudencia citada tiende a demostrar, que debe ordenarse el traslado en un caso en que bajo las circunstancias podría esperarse que surja prejuicio en el juzgador, ya sea éste un juez o un ju-rado. Cuando se presenta moción solicitando tal traslado, el *59juez puede preguntarse a sí mismo si el foro o el público no pudieran imaginarse, según lo expresa el artículo 83 del Código de Enjuiciamiento Civil, que bay “motivo para creer que un juicio imparcial no puede celebrarse allí.” El juez mismo podría estar seguro, como lo estuvo el juez Arjona Siaca, de que no babría en él predisposición alguna, y sin embargo, la consecuencia de ese becbo podría ser diferente para un juez ordinario. En otras palabras, cuando bay graves motivos para tener alguna sospecha germina en el sentido de que no se celebrará un juicio imparcial, la cues-tión para el juez no es su actitud personal sino toda la si-tuación. Viene a ser una cuestión abstracta. Bajo las cir-cunstancias, según ban sido reseñadas en la opinión de la mayoría, en el juicio podría suceder algo que provoque hos-tilidad aun en el juez más desinteresado. Así, pues, según hemos indicado, de acuerdo con el código había motivos para creer que no podía celebrarse un juicio imparcial.
Uno podría basta sugerir que si un juez se inclinara, a la inversa, a fallar a favor de una persona que se ha decla-rado su enemigo, tampoco babría un juicio imparcial.